Citation Nr: 0943727	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
Meniere's disease with right ear hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1987 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as 
part of the Benefits Delivery at Discharge (BDD) program.  
The purpose of the BDD program is to help ensure a smooth 
transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to 
store and review every document involved in the claims 
process.  The use of this system allows VA to leverage 
information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of this 
appellant's case should take into consideration the existence 
of this electronic record. 

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

Before addressing the claim on appeal, the Board finds that 
additional development is required.  The RO sent the Veteran 
a letter in April 2008 to comply with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37, 48 (2008).  That decision, 
however, since has been overturned in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.).  Significantly, in 
overturning the lower Court's holding, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific."  Similarly, "while a Veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
2009 WL 2835434, at 10.

Still, though, VA has failed to comply with its duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), specifically as codified at 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b)(1) (2009), since the RO did not apprise the 
Veteran of the portion of evidence supporting his claim that 
he must submit and the portion VA will obtain for him.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) and 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
is true even considering that his claim initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection, since granted.  The Court 
has held that once service connection is granted, the claim 
as it arose in its initial context has been substantiated; 
therefore, additional VCAA notice is not required because the 
intended purpose of the notice has been fulfilled, and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thereafter, once a notice of disagreement (NOD) 
has been filed, for example contesting a downstream issue 
such as the initial rating assigned for the disability, only 
the notice requirements for a rating decision and statement 
of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the Veteran, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.

Here, though, the RO/AMC needs to send the Veteran a VCAA 
notice letter concerning the downstream disability rating and 
effective date elements of his claim, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
This is in addition to apprising him of whose specific 
responsibility, his or VA's, it is for obtaining supporting 
evidence.

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.  Send the Veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) informing him of the 
information and medical or lay evidence not 
of record:  (1) that is necessary to 
substantiate his downstream claim for a 
higher initial rating for his disability; 
(2) that VA will obtain and assist him in 
obtaining; and (3) that he is expected to 
provide.  See also 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); and Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Also, to comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), this letter must advise him of the 
downstream disability rating and effective 
date elements of his claim.



2.  Then readjudicate the claim in light of 
any additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2009).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





